Title: Commemoration services at death of John Adams and Thomas Jefferson, 2 August 1826
From: Knapp, Samuel L.
To: 


				
					Order of Services at the Young Men’s Commemoration of the DEATH OF ADAMS AND JEFFERSON, at Chauncey Place Church,
					August 2, 1826.
				
				I.VOLUNTARY...ORGAN.II.DIRGE.Unveil thy bosom, faithful tomb,Take this new treasure to thy trust;And give these sacred relics room,To slumber in the silent dust.Nor pain, nor grief, nor anxious fearInvade thy bounds. Nor mortal woesCan reach the peaceful sleepers here,While angels watch their soft repose.So Jesus slept;—God’s dying sonPass’d thro’ the grave, and bless’d the bed;Rest here, dear saints, till from his throneThe morning break, and pierce the shade.Break from his throne, illustrious morn;Attend, O earth! his sov’reign word;Restore thy trust,—these glorious formsShall then arise to meet the Lord.III.PRAYER.IV.HYMN.How sleep the good, who sink to rest,By all their country’s wishes blest!By patriot hearts their knell is rung,By freemen’s lips their dirge is sung.And honour comes, a pilgrim gray,To bless the turf that wraps their clay;And freedom shall awhile repairTo dwell a weeping hermit there!A nation’s love shall guard their fame;A nation’s memory bless their name;And future patriots bend to learnTheir duty from each hallow’d urn.V.EULOGY,BY S. L. KNAPP, ESQ.VI.ANTHEM.I heard a voice from Heaven, saying unto me,—Write from henceforth, blessed are the dead who die in the Lord: Even so saith the Spirit, for they restfrom their labours and their works do follow them.VII.BENEDICTION.
				
				
			